Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161348 & (49)(50)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161348
                                                                     COA: 346885
                                                                     Chippewa CC: 18-003454-FH
  KENNETH THOMAS McCLELLAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to withdraw the application for leave to appeal
  is GRANTED, and the application for leave to appeal is DISMISSED with prejudice and
  without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2021
         t0323
                                                                                Clerk